Citation Nr: 0835758	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-13 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Greater Los Angeles Healthcare 
System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Arroyo Grande Community Hospital 
on June 13, 2006. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 decision of the Department of 
Veterans Affairs (VA) Greater Los Angeles Healthcare System 
that denied payment or reimbursement of medical expenses 
incurred by the veteran at Arroyo Grande Community Hospital 
on June 13, 2006.


FINDING OF FACT

The veteran's treatment at Arroyo Grande Community Hospital 
on June 13, 2006, was not such nature that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect that delaying treatment 
until a VA facility could be reached would result in placing 
the health or bodily functioning of that individual in 
serious jeopardy.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the private 
emergency room on June 13, 2006, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2008); 38 C.F.R. 
§§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The veteran was notified of the decision and his appellate 
rights in August 2006 and provided with a the Statement of 
the Case in March 2007 that informed him of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision.  All medical 
evidence regarding the reported non-VA medical treatment in 
June 2006 has been obtained and associated with the claims 
file.  Based upon the above analysis, the Board finds that VA 
has fulfilled its duty to assist the appellant in the 
development of the current claim.

Reimbursement of Unauthorized Medical Expenses

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to veterans either service connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  The 
veteran does not contend, and it is not shown, that he is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.

The Veterans Millennium Health Care and Benefits Act (Act), 
which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. §§ 17.1000-17.1008.

To be eligible for reimbursement under this authority, the 
veteran must satisfy the following criteria:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, e.g. 
failure to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the denial of 
payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.

Because the provisions in 38 C.F.R. § 17.1002 are 
conjunctive, not disjunctive, all of the enumerated 
conditions must be met in order for the veteran to be 
entitled to payment or reimbursement for the unauthorized 
medical expenses.  See Melson v. Derwinski, 1 Vet. App. 334 
(1991).


The veteran is seeking reimbursement of payment of medical 
expenses he incurred at the Arroyo Grande Community Hospital 
(AGCH) on June 13, 2006, when he sought treatment for 
shortness of breath.

He reports that as his shortness of breath became 
increasingly severe several days before the emergency care, 
he called the VA Clinic in San Luis Obispo (which he states 
is approximately 150 miles from his home) and was advised by 
Mark Donaldson, M.D., to go to the nearest Emergency Room 
(ER).

The ER report from AGCH indicates that the veteran, who had 
recently been diagnosed with Wegner's granulomatosis, was 
seen with complaints of shortness of breath, which he had had 
for several months and was "worse the past couple of days."  
The veteran reported dyspnea on exertion, no chest pain, no 
cough, no new nocturia or edema.  The veteran noted that his 
shortness of breath was "actually better when he lies back 
and perhaps a little worse when he sits up."  The report 
noted that the veteran "basically comes in because the 
shortness of breath is becoming worse."

The physical examination noted that the veteran was in no 
acute distress.  His pulse oxymetry was 96 percent on room 
air; described as within normal limits.  The veteran was 
provided with a chest X-ray which was consistent with a 
previous finding of intestinal contents within the chest; no 
gross infiltrates were noted.  The veteran requested a CT 
scan of the chest because he was concerned that he might have 
a pulmonary embolism.  This test confirmed he had a hiatal 
hernia but did not show any embolism.  The examiner believed 
the veteran's shortness of breath was probably due to 
increasing volume of abdominal organs within his chest 
cavity.  The assessment was shortness of breath, chest pain, 
secondary to large hiatal hernia.  He was discharged to 
follow up with VA and get a surgical consultation for repair 
of his hernia.

The veteran's claim for reimbursement of the expenses 
incurred on June 13, 2006 was initially denied in an August 
2006 decision by the VA Greater Los Angeles Healthcare System 
that concluded that his care was non-emergent.  In December 
2006, a VA Fee Basis Business Manager reiterated that the 
veteran's treatment was non-emergent as he had been treated 
for a chronic condition for which he could have sought care 
from a VA facility.  She indicated that according to the ER 
report and "the history provided to us by [AGCH] you were 
experiencing symptoms for several months prior to seeking 
care and the Chief of Staff has determined that you did not 
meet the requirements for VA payment and has upheld the 
original denial."  The record includes the concurrence of 
the Chief of Staff.

After a careful review of the evidence, the Board must find 
that the medical services performed by AGCH on June 13, 2006, 
were not of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking medical attention 
would have been hazardous to life or health.  The veteran was 
not in acute distress when seen in the ER; the chest X-ray 
and CT scan did not show any acute conditions; and his pulse 
oxymetry was within normal limits.  By the veteran's own 
report, he was able to improve his shortness of breath by 
lying back.  There is no medical showing that the health of 
the veteran was in serious jeopardy, or that the integrity of 
any bodily organ or part was in jeopardy.  

The veteran states that he was told by a VA physician to 
proceed to the nearest emergency room.  There is no record of 
such a contact, and the ER report does not note any statement 
from the veteran to the effect that he had been medically 
advised to come to the ER.  Even if true, the veteran's 
statement does not establish that an actual emergency 
situation existed.  To the contrary, as noted above, the 
emergency room records show the veteran was not in acute 
distress.  

The Board finds no reasonable basis to conclude on the facts 
of this case that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably 
expect that delaying medical treatment for shortness of 
breath (which, while it may have worsened, was known to be a 
symptom of a previously diagnosed chronic condition) long 
enough to report to the nearest VA facility would result in 
placing the health or bodily functioning of that individual 
in serious jeopardy.

Accordingly, the Board finds that the veteran has not 
established that his medical condition was emergent in nature 
as contemplated under the Millennium Act.  As the criteria of 
38 C.F.R. § 17.1002(b) have not been satisfied, the veteran 
is not entitled to reimbursement or payment for the cost of 
unauthorized medical services provided by AGCH on June 13, 
2006.  

In conclusion, for the reasons expressed above, the Board 
finds that the preponderance of the evidence is against 
reimbursement or payment for the cost of unauthorized medical 
services provided by AGCH on June 13, 2006, under the 
provisions of both 38 U.S.C.A. §§ 1725 and 1728.  The benefit 
of doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).  The appeal is therefore denied.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Arroyo Grande Community Hospital on June 13, 
2006, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


